DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 & 23 are objected to because of the following informalities:  
Claim 11, Lines 2 & 4, “has” should be deleted;
Claim 23, Line 7, “having”, second occurrence, should be deleted; 
Claim 23, Line 8, “having a” first occurrence, should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 17 & 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the retract force is greater than or equal to the extend force” in Line 11, which renders the claim indefinite because the retract and extend forces cannot be “equal” if the 
	Claim 5 requires that “the at least one aperture has a cross sectional area of a predetermined magnitude sufficient to cause the retract-area to be greater than the extend-area” wherein the apertures are located in the “piston head”, which appears to be impossible, thus rendering the scope of the claim indefinite.  The specification teaches that the “piston arrangement” has a retract area larger than the extend area due to the “retract head” having a larger area than the “piston head” while being moveable relative to the “piston head” along the shaft.  Further, the specification does not teach any standard for what size aperture would be “sufficient” (see MPEP 2173.05(b)).  
	Claims 2-4 & 6-11 are rejected due to their dependence from Claim 1.  
	Claim 13 recites “the retract force is greater than or equal to the extend force” in Line 8, which renders the claim indefinite because the retract and extend forces cannot be “equal” if the retract and extend areas are not equal when the areas are exposed to an identical pressure.  The disclosure does not suggest a comparison of these forces under differing pressure magnitudes.  It appears that “or equal to” should be removed from the limitation.
	Claim 17 is rejected for the same reasons as Claim 5, noted above.
	Claim 23 is rejected for the same reasons as Claim 1, noted above, see Line 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, as far as it is definite, is rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Malashenko (5237916).
	Malashenko discloses a piston assembly (e.g. Figs. 2 & 3) comprising: a shaft (42); a piston arrangement (26, 58) positioned on the shaft; the piston arrangement having a retract-area (~38, 58) configured for retracting the shaft and an extend-area (~40) configured for extending the shaft; the retract-area being greater than the extend-area so that upon application of a fluid pressure to the retract-area the piston arrangement generates and applies a retract force to the shaft and upon release of the fluid pressure to the retract-area and application of the fluid pressure to the extend-area the piston arrangement generates and applies an extend force to the shaft, the fluid pressure having a predetermined magnitude; and wherein the retract force is greater than or equal to the extend force.  

Claims 12 & 14-22 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Nakamura (5802953). 
	Nakamura discloses a piston assembly (e.g. Figs. 2-4) comprising: a shaft (19); a piston arrangement (20, 25) positioned on the shaft, the piston arrangement being configured to cause extension of the shaft from a retracted position to an extended position and to cause retraction of the shaft from the extended position to the retracted position; and the piston arrangement comprising a variable volume reservoir (22A), the variable volume reservoir being: (a) at least one of increasing and decreasing, during at least a portion of the extension of the shaft, to conserve actuation fluid ported to and from the piston assembly (e.g. during shock recovery); (b) at least .  

Allowable Subject Matter
Claims 2-11 & 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The piston assembly defined by Claims 2, 13, & 23 is not known or rendered obvious by the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
February 10, 2021